Amendment No. 1 to
At-the-Market Issuance Sales Agreement


August 24, 2012


MLV & Co. LLC (formerly, McNicoll, Lewis & Vlak LLC)
1251 Avenue of the Americas, 41st Floor
New York, NY 10020


Ladies and Gentlemen:


Reference is made to the At-the-Market Issuance Sales Agreement, dated December
23, 2010, including the Schedules thereto (the “Sales Agreement”), between
McNicoll, Lewis & Vlak LLC (n/k/a MLV & Co. LLC) (“MLV”) and FX Energy, Inc., a
Nevada corporation (the “Company”).  All capitalized terms used in this
Amendment No. 1 to At-the-Market Issuance Sales Agreement between MLV and the
Company (this “Amendment”) and not otherwise defined herein shall have the
respective meanings assigned to such terms in the Sales Agreement.  MLV and the
Company agree as follows:


A.           Amendments to Sales Agreement.  The Sales Agreement is amended as
follows:


1.           All references to “McNicoll, Lewis & Vlak LLC” are deleted and
replaced with “MLV & Co. LLC.”


2.           All references to “420 Lexington Ave., Suite 628, New York, NY
10170” or similar references are deleted and replaced with “1251 Avenue of the
Americas, 41st Floor, New York, NY 10020.”


3.           In Section 1 of the Sales Agreement, the reference to “a
registration statement on Form S-3 (File Nos. 333-155718 and 333-171029),” in
the second paragraph, is deleted and replaced with “a registration statement on
Form S-3 (File No. 333-182288).”


4.           Section 14 is amended by deleting the words “DLA Piper LLP (US),
1251 Avenue of the Americas, New York, NY 10020, Attention: Daniel I. Goldberg,
Facsimile: 212-884-8466” and replacing them with “Reed Smith LLP, 599 Lexington
Avenue, New York, NY 10022, Attention: Daniel I. Goldberg, Facsimile: (212)
521-5450.”


5.           Schedule 1 is amended by adding the words “as amended on August 24,
2012” immediately after “December 23, 2010.”



 
 
 

--------------------------------------------------------------------------------

 

6.           Schedule 3 is amended by amending and restating the MLV contacts as
follows:



   
Email
 
Telephone
 
Facsimile
Randy Billhardt
 
rbillhardt@mlvco.com
 
212-542-5882
 
212-378-0569
Dean Colucci
 
dcolucci@mlvco.com
 
212-542-5870
 
212-317-1515
Ryan Loforte
 
rloforte@mlvco.com
 
212-542-5883
   
Patrice McNicoll
 
pmcnicoll@mlvco.com
 
212-542-5866
 
212-317-1566



7.           The first sentence of the Form of Representation Date Certificate
attached as Exhibit 7(l) is amended to add “as amended on August 24, 2012” after
“December 23, 2010.”


B.           Prospectus Supplement.  The Company shall file a 424(b) Prospectus
Supplement reflecting this Amendment within 2 business days of the date hereof.


C.           No Other Amendments.  Except as set forth in Part A above, all the
terms and provisions of the Sales Agreement shall continue in full force and
effect.


D.           Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Delivery of an executed
Amendment by one party to the other may be made by facsimile or email
transmission.


E.           Governing Law.  This Amendment shall be governed by, and construed
in accordance with, the internal laws of the State of New York without regard to
the principles of conflicts of laws.


[Remainder of page intentionally left blank.]
 
- 2 -
 
 
 

--------------------------------------------------------------------------------

 





If the foregoing correctly sets forth the understanding between us, please so
indicate in the space provided below for that purpose.


Very truly yours,
 
FX Energy, Inc.
 
By: /s/ David N. Pierce
Name: David N. Pierce
Title: President and Chief Executive Officer
 
ACCEPTED as of the date first above written:
 
MLV & Co. LLC
(formerly McNicoll, Lewis & Vlak LLC)
 
By: /s/ Dean M. Colucci
Name: Dean M. Colucci
Title: President and Chief Operating Officer




- 3 -